Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
-Claims 1-20 are allowable because the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:
Independent Claim 1. 
A method comprising: 
receiving data packets from an external network; 
detecting at least one type of broadcast packets from the received packet data, each type of broadcast packet containing a different broadcast content; 
selecting, for each type of broadcast packet detected, a transmit data rate and one or more Walsh codes for achieving the transmit data rate, each Walsh code being selected from a lowest level of a code tree and having the highest spread factor in the code tree; transmitting the one or more Walsh codes selected for each type of broadcast packet over a broadcast control channel; 
compressing the data packets for each type of broadcast packets; 
creating, for each type of broadcast packet, at least one RLC block containing the corresponding compressed data packets based, at least in part, on the number of Walsh codes selected; and 
transmitting, for each type of broadcast packet, the at least one RLC block from a satellite in a satellite network using the one or more Walsh codes selected for the type of broadcast packet. 

Independent Claim 15. 
A system comprising: 
a gateway configured to: 
receive data packets from an external network, 
detect at least one type of broadcast packets from the received packet data, each type of broadcast packet containing a different broadcast content, 
select, for each type of broadcast packet detected, a transmit data rate and one or more Walsh codes for achieving the transmit data rate, each Walsh code being selected from a lowest level of a code tree and having the highest spread factor in the code tree, 
transmit the one or more Walsh codes selected for each type of broadcast packet over a broadcast control channel, 
compress the data packets for each type of broadcast packets, 
create, for each type of broadcast packet, at least one RLC block containing the corresponding compressed data packets based, at least in part, on the number of Walsh codes selected, and 
transmit, for each type of broadcast packet, the at least one RLC block, via a satellite, using the one or more Walsh codes selected for the type of broadcast packet; and 
one or more terminals configured to: 
receive the at least one RLC block for a selected type of broadcast packets from the satellite, 
recover broadcast content contained in the selected type of broadcast packets, and 
supply the recovered broadcast content to one or more broadcast clients. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Christensen (US 7,917,130 B1) discloses a system and method for broadcast response generally employing RDS, DARC, or similar technology is provided, including a method for responding to a broadcast comprising extracting an event identifier from a broadcast signal; detecting a response by a user to the broadcast signal; polling a communications device to determine a user identifier; and communicating the event identifier and the user identifier when the user response is detected {Figs.2-13}.

Lo (US 9,451,401 B2) discloses a method, an apparatus, and a computer program product for wireless communication are provided. The apparatus receives a 

Hirayama (US 7,260,842 B2) discloses a member-store functional unit transfers the name of a member store and the title of a campaign to an ID-assigning functional unit which assigns IDs to the title of the campaign and the name of the member store. The ID-assigning functional unit then transmits the IDs to an encoding functional unit. A broadcasting functional unit broadcasts the IDs, encoded by the encoding functional unit, by multiplexing the IDs in an audio signal. A reception functional unit receives the IDs whereas a decoding functional unit extracts and decodes the IDs. The decoding functional unit then outputs the IDs to a customer-number-assigning functional unit with a receiver ID. The customer-number-assigning functional unit forms a judgment on validity of the member-store ID, the campaign ID and the receiver ID, and assigns a customer number to the receiver ID if the member-store ID, the campaign ID and the receiver ID are found valid. An anonymous-customer management functional unit sends the customer number to a member-store functional unit so as to make a request for a transmission of a service identified by the campaign ID to the reception functional unit by way of an anonymous-service management functional unit {Figs.1-2, 14-16, 26, 28}.


Ludtke (US 6,202,210 B1) discloses a data collection system for use with a home AV network. The home AV network includes a plurality of consumer electronic devices communicatively coupled via an IEEE 1394 based network. A receiver device is included in the plurality of devices. The receiver device functions by receiving a broadcast data stream for displaying or playing for the user, wherein the broadcast data stream includes an identifier tag describing the identity or content of the broadcast data stream. At least one of the plurality of consumer electronic devices includes an up-stream communications link capable of sending information up-stream from the user's home. Additionally, at least one of the consumer electronic devices includes a computer system, the computer system including a processor coupled to a memory via a bus. The 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464